Case: 16-20501      Document: 00513835262         Page: 1    Date Filed: 01/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-20501                          United States Court of Appeals

                                  Summary Calendar
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                          January 13, 2017

LINDA DUNBAR,                                                               Lyle W. Cayce
                                                                                 Clerk
              Plaintiff - Appellant

v.

CITY OF HOUSTON; CITY OF WEST UNIVERSITY PLACE; CITY OF
BELLAIRE; CITY OF SOUTHSIDE PLACE; AMBIT ENERGY HOLDINGS,
L.L.C.; CENTERPOINT ENERGY, INCORPORATED; CITY OF WEST
UNIVERSITY PLACE - PUBLIC WORKS DEPARTMENT - OPERATIONS
DIVISION,

              Defendants - Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-1121


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Linda Dunbar appeals the Rule 12(b) dismissal of her
complaint against the myriad public and private defendants named in her
lawsuit. We have painstakingly reviewed Dunbar’s brief and record excerpts



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20501     Document: 00513835262      Page: 2   Date Filed: 01/13/2017



                                  No. 16-20501
as well as the four appellate briefs and record excerpts filed by the various
Defendants-Appellees, and have independently considered the record on
appeal and the law applicable to Dunbar’s appeal and the underlying dismissal
of her lawsuit. As a result of our review, we are satisfied that the district court
committed no reversible error in dismissing Dunbar’s action with prejudice.

AFFIRMED.




                                        2